In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00151-CR
______________________________


DONALD MARK GORE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the County Court
Lamar County, Texas
Trial Court No. 52090





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Donald Mark Gore has filed a notice of appeal from his conviction for the offense of cruelty
to animals.  We have now received the certification of Gore's right of appeal as required by Rule 25.2
of the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 25.2.  That certification states that
Gore waived his right of appeal.
	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Because the trial court's certification
affirmatively shows Gore has waived his right of appeal, and because the record before us does not
reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005), we must dismiss the appeal.
	We dismiss the appeal.  

						Josh R. Morriss, III
						Chief Justice

Date Submitted:	December 3, 2007
Date Decided:		December 4, 2007

Do Not Publish


 plea-bargain case, and the defendant has
NO right of appeal" and is signed by Washington and his trial counsel.
	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Because the trial court's certification
affirmatively shows Washington has no right of appeal, and because the record before us does not
reflect that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App.
2005), we must dismiss the appeal.
	We dismiss the appeal for want of jurisdiction.  

							Jack Carter
							Justice

Date Submitted:	March 18, 2008
Date Decided:		March 19, 2008

Do Not Publish